Exhibit CONTACT: WeissComm Partners Julio Cantre, 415-946-1055 jcantre@wcpglobal.com Alsius Corporation Reports Record Third Quarter 2008 Financial Results and Business Progress Third quarter revenues increase 65 percent versus third quarter last year Conference Call at 4:30 p.m. Eastern Time Today IRVINE, Calif., November 6, 2008 Alsius Corporation (Nasdaq: ALUS), the worldwide leader in intravascular temperature management (IVTM™) therapies for critically ill patients, today reported on its financial results and business progress for the third quarter and nine months ended September 30, 2008. Revenue for the third quarter of 2008 improved 65 percent to $3.1 million, compared with $1.9 million in the third quarter of 2007.The net loss for the third quarter of 2008 improved to $4.9 million, or $0.23 per share, from $5.3 million, or $0.29 per share, for the third quarter of 2007. Cash and cash equivalents were $9.9 million at September 30, 2008, compared with $13.3 million at June 30, 2008, and $24.4 million at December 31, 2007. Cash used for operating activities during the third quarter of 2008 was $2.4 million.In addition, the company repaid $2.4 million of debt during the first nine months of 2008. "We are proud to report the strongest quarter and nine months in Alsius history and to achieve back to back quarters of greater than $3 million of revenue.This progress is a direct result of our team’s outstanding execution in bringing our leading IVTM solutions to patients and physicians," said Bill Worthen, President and CEO of Alsius.“We continue to manage our resources prudently while we are investing in the long-term for our business.” Recent Highlights and Accomplishments “Continued U.S. growth during the third quarter, despite a difficult capital spending environment, coupled with a rebound in Europe, contributed to our results. We believe that both the growth in disposable revenue and the expansion of our U.S. pipeline of leads – the largest we have ever had – bode well for continued progress and reflects increasing awareness among critical care specialists of the importance and need for our IVTM solution,” commented Mr.
